                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GIOVANNY HERNAN ORTEGA,
                                                                                        Case No. 18-cv-02368-PJH
                                  8                    Petitioner,

                                  9              v.                                     ORDER DENYING MOTION FOR
                                                                                        ATTORNEYS' FEES
                                  10     DAVID JENNINGS, et al.,
                                                                                        Re: Dkt. Nos. 23, 24
                                  11                   Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Giovanny Ortega’s motion for attorneys’ fees under the Equal Access to
                                  14   Justice Act (the “EAJA”) came on for hearing before this court on January 9, 2019.
                                  15   Petitioner appeared through his counsel, Marc Van Der Hout and Kelsey Morales.
                                  16   Respondents appeared through their counsel, Jennifer Wang. Having read the papers
                                  17   filed by the parties and carefully considered their arguments and the relevant legal
                                  18   authority, and good cause appearing, the court hereby rules as follows.
                                  19                                         BACKGROUND
                                  20   A.     Factual Background
                                  21          Petitioner is a native and citizen of El Salvador. His status was adjusted to lawful
                                  22   permanent resident, effective October 1, 1990. After serving 24 years for attempted
                                  23   murder, he was released into ICE custody on April 20, 2017. Immigration and Customs
                                  24   Enforcement (“ICE”) initiated removal of petitioner as an alien convicted of an aggravated
                                  25   felony in violation of Section 237(a)(2)(A)(iii) of the Immigration and Nationality Act
                                  26   (“INA”). Petitioner conceded removability under the INA at a May 1, 2017 hearing, but
                                  27   sought limited relief, which the immigration judge denied on October 2, 2017, and
                                  28   ordered petitioner removed. Petitioner appealed to the Board of Immigration Appeals
                                  1    (“BIA”).

                                  2           While his BIA appeal was pending, on January 30, 2018, petitioner appeared

                                  3    before an immigration judge (the “IJ”) for a bond hearing under the then-applicable

                                  4    Rodriguez v. Robbins, 804 F.3d 1060 (9th Cir. 2015) (“Rodriguez III”). The same day,

                                  5    the IJ granted petitioner’s release upon the posting of a bond and other conditions,

                                  6    including periodic check-ins (the “January 30 Bond Order”).

                                  7           After the Supreme Court’s Jennings v. Rodriguez, 138 S. Ct 830 (2018) opinion

                                  8    reversed Rodriguez III, on March 13, 2018, the Department of Homeland Security

                                  9    (“DHS”) filed a Motion to Reconsider the January 30 Bond Order with the IJ. On April 5,

                                  10   2018, the IJ granted the DHS’s motion because: 1) a response to the motion had not

                                  11   been filed with the court; 2) good cause had been established for the motion; and 3)

                                  12   petitioner was no longer eligible for a Rodriguez bond (the “April 5 Order”). Dkt. 18-2, Ex.
Northern District of California
 United States District Court




                                  13   A. Petitioner claims he did not receive a copy of the government’s motion until after the

                                  14   IJ issued her order. See Dkt. 1-2, Ex. A at ¶ 7. DHS says it served a copy of the motion

                                  15   on petitioner’s counsel. Dkt. 24-1, Ex. A at 15 (Certificate of Service).

                                  16          Petitioner was subsequently scheduled for re-detention on May 4, 2018, the date

                                  17   of his next scheduled check-in.

                                  18   B.     Procedural Background

                                  19          On April 19, 2018, Ortega filed his habeas petition in this court and simultaneously

                                  20   filed a motion for a temporary restraining order seeking to enjoin ICE from re-detaining

                                  21   him on May 4, 2018. Dkt. 1; Dkt. 3. In conjunction with those two filings, petitioner filed a

                                  22   stipulation and proposed order setting a briefing schedule on petitioner’s motion. Dkt. 3-

                                  23   5. On April 23, 2018, the court signed the proposed order, which set respondents’

                                  24   deadline to oppose as April 26, 2018, petitioner’s reply deadline as April 30, 2018, and a

                                  25   hearing for May 2, 2018. Dkt. 13.

                                  26          On April 25, 2018, the parties filed a second “Stipulation for Extension of Time for

                                  27   Respondents’ Response to Petitioner’s Motion for Temporary Restraining Order.” Dkt.

                                  28   16. That stipulation explained that “the parties are continuing to work toward an
                                                                                     2
                                  1    extrajudicial resolution of this case” and accordingly stipulate to continuing respondents’

                                  2    opposition and petitioner’s reply deadline to May 10, 2018, and May 16, 2018,

                                  3    respectively, with a hearing set for May 30, 2018. Dkt. 16. The stipulation further stated

                                  4    that “ICE does not intend to re-arrest the [petitioner], absent a material change in

                                  5    circumstances.” Dkt. 16.1 The court signed the parties’ attached proposed order on April

                                  6    26, 2018. Dkt. 17 (In total: “Pursuant to stipulation, it is so ordered[.]”).

                                  7           Also on April 25, 2018, DHS filed an unopposed motion before the Immigration

                                  8    Court to vacate the April 5 Order. Dkt. 18-2, Ex. B. DHS’s motion explained to the IJ that

                                  9    petitioner’s then-pending petition for habeas corpus alleged “procedural defects relating

                                  10   to the Department’s motion to reconsider” and “[i]n the interests of justice, the department

                                  11   expeditiously moves the IJ to vacate the” April 5 Order, and reinstate the January 30

                                  12   Order. Dkt. 18-2, Ex. B. On May 4, 2018, the IJ granted DHS’s motion, vacated the April
Northern District of California
 United States District Court




                                  13   5 Order, and reinstated the January 30 Order releasing petitioner on bond (the “May 4,

                                  14   2018 Order”). Id., Ex. D.

                                  15          On May 15, 2018, five days after respondents filed their opposition to petitioner’s

                                  16   motion for a TRO—and before petitioner filed a reply or made any other filing—the

                                  17   parties stipulated to dismissal of the petition. Dkt. 19. That stipulation recited the above

                                  18   events and stated “[g]iven the above, Petitioner stipulates to dismissal of the petition, with

                                  19   the court retaining jurisdiction solely for any attorney’s fees motion that may be filed.”

                                  20   Dkt. 19. On May 23, 2018, the court signed the parties’ attached proposed order. Dkt.

                                  21   20 (In total: “Pursuant to stipulation, it is so ordered.”).

                                  22          Petitioner now moves for attorneys’ fees under the EAJA. In total, petitioner’s

                                  23   counsel seeks fees totaling $64,057.05, including $42,409.94 for work on the merits,

                                  24   $21,494.61 for work on the attorneys’ fees briefing, and $152.50 in costs.

                                  25                                             DISCUSSION

                                  26
                                  27
                                       1
                                        The parties agree that the stipulation erroneously stated “Respondent” rather than
                                  28   “Petitioner.”
                                                                                        3
                                  1           “Under [the] EAJA, a litigant is entitled to attorney's fees and costs if: (1) he is the

                                  2    prevailing party; (2) the government fails to show that its position was substantially

                                  3    justified or that special circumstances make an award unjust; and (3) the requested fees

                                  4    and costs are reasonable.” Carbonell v. I.N.S., 429 F.3d 894, 898 (9th Cir. 2005).

                                  5    Because this court finds that the petitioner was not the “prevailing party” under the EAJA,

                                  6    it finds no cause to reach the second or third requirements.2

                                  7           “[A] litigant must meet two criteria to qualify as a prevailing party. First, he must

                                  8    achieve a ‘material alteration of the legal relationship of the parties.’ Second, that

                                  9    alteration must be ‘judicially sanctioned.’” Carbonell, 429 F.3d 894, 898 (9th Cir. 2005)

                                  10   (quoting Buckhannon Bd. And Care Home, Inc. v. West Virginia Dept. of Health and

                                  11   Human Resources, 532 U.S. 598, 604-05 (2001)). “On the basis of these criteria, the

                                  12   [Supreme] Court rejected the ‘catalyst theory’ for the recovery of attorney's fees, holding
Northern District of California
 United States District Court




                                  13   that relief achieved through voluntary change prompted by a lawsuit ‘lacks the necessary

                                  14   judicial imprimatur’ for a plaintiff to qualify as a prevailing party.” Carbonell, 429 at 898

                                  15   (quoting Buckhannon, 532 U.S. at 605) (emphasis in original); see also Klamath Siskiyou

                                  16   Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1031 (9th Cir. 2009). The

                                  17   court finds that petitioner has not met that standard.

                                  18          Assuming for now that petitioner did achieve some “material alteration of the legal

                                  19   relationship of the parties,” that relief was not judicially sanctioned. As noted, “[t]he

                                  20   lodestar of this requirement is that ‘a plaintiff is [not] a ‘prevailing party’ if it [only] achieves

                                  21   the desired result because the lawsuit brought about a voluntary change in the

                                  22   defendant's conduct.’” Klamath, 589 F.3d at 1031 (quoting Buckhannon, 532 U.S. at

                                  23   601). “In short, the judicial sanction must be an enforceable entitlement to relief. It must

                                  24   allow one party to require the other party to do something it otherwise would not be

                                  25   required to do. To receive what one sought is not enough to prevail: the court must

                                  26
                                  27
                                       2
                                         The court notes, however, that while it need not reach the issue, it has serious doubts
                                  28   that petitioner’s requested attorneys’ fees are “reasonable.”
                                                                                        4
                                  1    require one’s opponent to give it.” Id. (internal quotation marks and citation omitted;

                                  2    emphasis in original).

                                  3           Between April 19, 2018, when the petitioner filed his petition, and May 23, 2018,

                                  4    when petitioner voluntarily dismissed his petition, the court issued only two orders, both

                                  5    of which merely granted the parties’ stipulation to set a briefing schedule on petitioner’s

                                  6    motion for a TRO. Dkts. 13, 17. Thus, the only thing that this court “judicially sanctioned”

                                  7    or stamped with the necessary judicial imprimatur was a briefing schedule. That briefing

                                  8    schedule neither required respondents to do anything nor awarded “much of the relief the

                                  9    [petitioner] sought.” Klamath, 589 F.3d at 1031.

                                  10          Petitioner argues that in fact the parties’ April 25, 2018 stipulation provided much

                                  11   of the relief petitioner sought and, therefore, the court’s April 26 order stamped that

                                  12   stipulation with the necessary judicial imprimatur. Specifically, petitioner argues that
Northern District of California
 United States District Court




                                  13   paragraph three of the April 25, 2018 stipulation provides the relief plaintiff sought—that

                                  14   petitioner will not be rearrested until after a hearing on his motion for a TRO. The court is

                                  15   not convinced.

                                  16          “The material alteration in the legal relationship of the parties must be relief that

                                  17   the would-be prevailing party sought[.]” Klamath, 589 F.3d at 1030. True, a voluntary

                                  18   stipulation, adopted by the district court, to stay deportation proceedings earns an

                                  19   immigrant petitioning for review “prevailing party” status, so long as the stay was the

                                  20   “primar[y] concern” of the case and secured the petitioner “much of the relief he [had]

                                  21   sought.” Carbonell, 429 F.3d at 899–900. But that of course does not render every

                                  22   court-sanctioned stipulation sufficient to grant prevailing party status. See, e.g., Klamath,

                                  23   589 F.3d at 1030-32. “[T]he court must formally indicate that the plaintiff is entitled to

                                  24   some actual relief—legal or equitable relief—in order to establish a material alteration.”

                                  25   Id. at 1031.

                                  26          The April 25, 2018 stipulation does not satisfy that standard. The relevant part of

                                  27   that stipulation states “ICE does not intend to re-arrest the [petitioner], absent a material

                                  28   change in circumstances.” Dkt. 17. Petitioner obtaining a statement about ICE’s then-
                                                                                      5
                                  1    intent was not the “primary concern” of the case. Moreover, the court’s incorporation of

                                  2    the parties’ stipulation into a court order did not materially change the parties’ legal

                                  3    relationship because nothing about the stipulation prevented ICE from re-arresting

                                  4    petitioner. Similarly, nothing about the court’s scheduling order “indicate[d] that the

                                  5    p[etitioner] [was] entitled to some actual [legal or equitable] relief.”3 And the court

                                  6    certainly did not intend to convert a scheduling stipulation into an order that granted

                                  7    petitioner actual relief.

                                  8           Petitioner argues that the stipulation and subsequent order prohibited ICE from re-

                                  9    arresting him before the court held a hearing on the TRO. First, as noted, neither the

                                  10   stipulation nor order prohibited ICE from doing anything. Second, even if the order had

                                  11   prohibited ICE from re-arresting petitioner before the court held a hearing on petitioner’s

                                  12   motion, that was a voluntary action taken by respondents.
Northern District of California
 United States District Court




                                  13          Third, though petitioner strenuously argues to the contrary, preventing his May 4,

                                  14   2018 re-detention was also not the “‘primary concern’ of the case [nor did it] secure[ ] the

                                  15   petitioner ‘much of the relief he [had] sought.’ ” Klamath, 589 F.3d at 1030. Petitioner did

                                  16   not merely seek to not be re-arrested until after the court held a TRO hearing, he sought

                                  17   not to be re-arrested at all because he contended that Jennings could not be applied

                                  18   retroactively and/or that constitutional due process required the Rodriguez III-type bond

                                  19   hearing petitioner received. See Dkt. 1 ¶¶ 47-50 (petition’s cause of action).

                                  20   Presumably, if the court had found in the respondents’ favor on those two issues,

                                  21   petitioner would not contend he was the action’s prevailing party simply because he was

                                  22   not re-arrested while his motion for a TRO was briefed and heard. That would be an odd

                                  23   argument indeed. And, in any event, it was the respondents’ voluntary motion to vacate

                                  24   the April 5 Order and the IJ’s subsequent May 4, 2018 Order that provided the relief the

                                  25

                                  26
                                  27   3
                                        Indeed, like the parties' stipulation, the court’s order was entitled “Stipulation for
                                       Extension of Time for Respondents’ Response to Petitioner’s Motion for Temporary
                                  28   Restraining Order; and Order.” Dkt. 17.
                                                                                      6
                                  1    petition sought.4

                                  2             Lastly, the court notes that accepting petitioner’s argument would have substantial

                                  3    deleterious effects on these types of cases. These types of cases are often filed in an

                                  4    emergency when detention is imminent. To prevent rushed briefing and to facilitate

                                  5    extrajudicial resolution, respondents and petitioners often stipulate to a schedule for any

                                  6    motions to be briefed and heard. Petitioners of course only enter those briefing

                                  7    stipulations when they are assured by the respondents that they will not be detained

                                  8    during the interim. If a court order granting a scheduling stipulation was construed to

                                  9    grant petitioner actual relief, thereby rendering petitioner the prevailing party, then

                                  10   respondents would not be inclined to enter into scheduling stipulations or work towards

                                  11   extrajudicial resolution—especially when the scheduling stipulation and subsequent

                                  12   extrajudicial resolution nevertheless bootstraps respondents with a $65,000 bill.
Northern District of California
 United States District Court




                                  13                                          CONCLUSION

                                  14            For the foregoing reasons, the court DENIES petitioner’s motion for attorneys’ fees

                                  15   under the EAJA because petitioner has not demonstrated that he was the prevailing

                                  16   party.

                                  17            IT IS SO ORDERED.

                                  18   Dated: January 10, 2019

                                  19                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   4
                                        Though the petition also sought a hearing in this court to resolve, inter alia, his Due
                                       Process argument, id. ¶ 50, this court never held a hearing or issued an order on any
                                  28   substantive issue. Thus, it could not have provided that relief to petitioner.
                                                                                      7
